United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1005
                                  ___________

Quintin Adkins,                       *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
United States Bureau of Prisons;      *
Marvin D. Morrison, Warden of FCI     *     [UNPUBLISHED]
Forrest City, Arkansas,               *
                                      *
             Appellees.               *
                                 ___________

                        Submitted: June 17, 2003
                            Filed: June 26, 2003
                                 ___________

Before WOLLMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

      Quintin Adkins appeals the district court’s* dismissal of Adkins's 28 U.S.C.
§ 2241 petition in which he sought credit against his federal heroin-trafficking
sentence for time spent in official custody from April 24, 1997, through August 3,
1999--the day his sentence was imposed. Following careful review, we conclude the


      *
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable J.
Thomas Ray, United States Magistrate Judge for the Eastern District of Arkansas.
district court properly denied section 2241 relief for the reasons expressed in the
court’s opinion.

       In his objections to the magistrate’s report, and on appeal, Adkins argues he
also was seeking credit for an earlier period beginning in December 1996, when he
was arrested on the drug offense. Further, he insists he was in official detention
between January 2 and February 28, 1997, when he was under twenty-four-hour
supervision at a community correction center. Having reviewed the record, we find
no indication that Adkins exhausted administrative remedies on these additional
claims, and thus they are not properly raised at this time. See United States v.
Chappel, 208 F.3d 1069, 1069-70 (8th Cir. 2000) (per curiam) (federal prisoners
seeking jail-time credit must exhaust administrative remedies before seeking habeas
relief).

      We affirm the dismissal of Adkins’s petition, but we clarify the dismissal is
without prejudice to any future claim for pretrial-custody credit about a period other
than April 24, 1997, through August 3, 1999.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-